Pennington, J.
The first, fifth, sixth, seventh and eighth errors assigned, are not supported by the [*] record. The second and fourth, state no cause of reversal, even if true. The third complains of insufficiency in the state of demand, which consists of a single charge, of a balance on settlement of account, on or about [658] the 29th December, 1810, $30.04, which is fully sufficient. I am of opinion, that judgment be affirmed.
The other judges concurred.
Judgment affirmed.
Cited is Carter v. Lackey, Spenc. 608.